                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVSION


CAROL STUBENRAUCH,                           4:16-CV-12948-TGB
                 Plaintiff,
                                         HON. TERRENCE G. BERG
      vs.


CITIZENS FINANCIAL GROUP,
INC.,
                 Defendant.


     ORDER GRANTING IN PART AND DENYING IN PART
       MOTION FOR SUMMARY JUDGMENT (DKT. 16)

     Carol Stubenrauch (“Plaintiff”) was a bank employee and manager

for Citizens Financial Group, Inc. (“Defendant”) and its predecessor

banks from June 1998 until July 2015. She believes she was unlawfully

terminated due to age, gender and disability discrimination, as well as

in retaliation for her complaints about such discrimination. Plaintiff’s

Complaint raises claims under Title VII, Michigan’s Elliott-Larsen Civil

Rights Act (“ELCRA”); the Age Discrimination in Employment Act
(“ADEA”); Michigan’s Persons with Disabilities Civil Rights Act (“PWD-

CRA”); and the American’s with Disabilities Act (“ADA”) (Dkt. 1).

      Defendant filed a motion for summary judgment (Dkt. 16), arguing

that Plaintiff cannot demonstrate a genuine issue of material fact that

her gender and alleged disability were motivating or significant factors

in her termination, or that her age or alleged protected activity were the

“but for” causes of her termination. Plaintiff responded (Dkt. 23), and

Defendant replied (Dkt. 24). The Court heard oral argument on April 4,

2018.1 For the reasons set forth below, Defendant’s motion for summary

judgment is GRANTED IN PART and DENIED IN PART.

                             MATERIAL FACTS

      As a preliminary matter, the Court notes that Plaintiff did not fol-

low the Court’s practice guidelines for responding to a motion for sum-

mary judgment that are available on the Court’s website. These practice

guidelines provide as follows:

    A Rule 56 motion must begin with a “Statement of Material Facts.”
    Such a Statement is to be included as the first section of the Rule
    56 Motion. The Statement must consist of separately numbered


1 The parties also submitted “supplemental” briefs that resubmitted previously illeg-
ible exhibits (Dkts. 26-28).
                                         2
  paragraphs briefly describing the material facts underlying the mo-
  tion, sufficient to support judgment. Proffered facts must be sup-
  ported with citations to the pleadings, interrogatories, admissions,
  depositions, affidavits, or documentary exhibits. Citations should
  contain page and line references, as appropriate.... The Statement
  of Material Facts counts against the page limit for the brief. No sep-
  arate narrative facts section shall be permitted.
  The response to a Rule 56 Motion must begin with a “Counter-state-
  ment of Material Facts” stating which facts are admitted and which
  are contested. The paragraph numbering must correspond to mov-
  ing party’s Statement of Material Facts. If any of the moving party’s
  proffered facts are contested, the non-moving party must explain
  the basis for the factual disagreement, referencing and citing record
  evidence. Any proffered fact in the movant’s Statement of Material
  Facts that is not specifically contested will, for the purpose of the
  motion, be deemed admitted. In similar form, the counter-state-
  ment may also include additional facts, disputed or undisputed,
  that require a denial of the motion.
While Defendant’s “Statement of Relevant Facts” was organized in sepa-

rately numbered paragraphs, Plaintiff’s response omitted the “Counter-

statement.” Without a counter-statement, Plaintiff failed to identify

clearly which material facts are subject to dispute. The Court nonethe-

less conducted a thorough review of parties’ briefs, oral arguments, and

exhibits and gleaned the following facts, which are viewed in a light most

favorable to Plaintiff as the non-moving party.

     Plaintiff, who was 55 at the time of her termination in 2015, began

working for First Federal of Michigan on June 29, 1998 as an in-store



                                    3
banker. The bank changed ownership multiple times during her employ-

ment, but for the majority of her employment, she worked for Charter

One. Defendant Citizens Financial Group acquired Charter One in 2004.

By then, Plaintiff had already been promoted to a branch manager, the

highest ranking employee in an individual branch. During her employ-

ment, Plaintiff worked at several branches. In 2010, she became the

branch manager at the “12 Mile and Dequindre” branch. As branch man-

ager, Plaintiff was responsible for managing the branch, supervising the

employees, promoting sales, and ensuring compliance with all banking

policies to keep audit violations to a minimum.

     i) Plaintiff’s Prior Performance History

     Defendant maintains that Plaintiff was often rude, abrasive and

unprofessional in her dealings with her subordinate employees. Plain-

tiff’s employment records evidence mixed reviews during her time as a

branch manager. Some records are very positive, while others show that

she was a difficult boss who had problems with her subordinate employ-

ees in the bank branch.

     In April 16, 2009, an unidentified “colleague” in Plaintiff’s branch

complained to Employee Relations that Plaintiff provided no teamwork,
                                    4
exhibited unprofessional behavior, was intimidating and rude, and did

not assist employees with irate customers, often reprimanding colleagues

in front of others (Dkt. 16, Ex. 9). In response to this complaint, Cathy

Fisher, the regional manager at the time, prepared a Performance Devel-

opment Plan (“PDP”) to address these concerns (Dkt. 16, Ex. 9).

      A few months later, on November 19, 2010, Fisher placed Plaintiff

on a Performance Improvement Plan (“PIP”) due to poor customer satis-

faction scores (Dkt. 16, Ex. 10). This PIP was focused on Plaintiff’s

branch’s interactions with customers in the bank. It does not appear to

be focused on Plaintiff’s management of branch employees. In this PIP,

Plaintiff was warned that if her branch did not improve in its interactions

with customers, then Plaintiff could be subjected to further discipline, up

to and including termination.

      Plaintiff received a “3” or “fully achieved objectives” rating on her

annual 2011 performance review (Dkt. 16, Ex. 12). The regional man-

ager’s evaluation of Plaintiff’s performance is set forth in the comments.

Fisher noted on Plaintiff’s 2011 review that “she should be conscious of

how her frustrations can negatively impact others and her image as a

leader” (Id.).

                                     5
     On July 2, 2012, another colleague complained to Employee Rela-

tions about the manner in which Plaintiff treated her. The colleague re-

quested a transfer away from the branch saying that Plaintiff had thrown

a document at her, chastised her about her sales results, and showed no

compassion toward another colleague in pain. Fisher scheduled an all-

employee meeting at the branch to address these concerns (Dkt. 16, Ex.

13). The records do not reflect the results of this meeting.

     On or about January 1, 2014, Susan Smigiel replaced Fisher as the

regional manager for the North Region (Dkt. 16, Ex. 7, Smigiel Dep. at

37). Defendant contends that Plaintiff’s performance declined substan-

tially in 2014. Plaintiff admitted in her 2014 annual review that she “had

the worst year in performance for the 16 years [she’d] been” at the bank.

Due to her unsatisfactory performance, she received a “2” or “Develop-

ment Required” rating (Dkt. 16, Ex. 14, 2014 Review).

     ii) Plaintiff’s Request to Transfer

     In mid-2014, Christopher Foster, a newly hired 32-year-old em-

ployee who had prior experience as a branch manager at Chase Bank,

was offered the vacant branch manager position at the Rochester/Wa-



                                    6
bash branch in the North region. Foster had a bachelor’s degree and de-

monstrable excellent performance at Chase (Dkt. 16, Ex. 15, Foster at

Dep. 7-9, 17, 22; Ex. 7, Smigiel Dep. at 80). Upon learning of Foster’s

selection as the branch manager for the Rochester/Wabash branch, Plain-

tiff became upset. She had worked at that branch previously and be-

lieved she should have been given the opportunity to transfer over Mr.

Foster, as the branch was closer to her home and she had more years of

experience at the bank than he had (Dkt. 16, Ex. 2, Plaintiff Dep. at 24-

26, 30).

      The decision to move Foster into this position was made by Smigiel,

Keith Mazur (an acting regional manager at the time), and “the business

line as a whole” (Dkt. 16, Ex. 7, Smigiel Dep. at 44; Ex. 16, Case #526557-

0). Smigiel testified that she recruited Foster to Citizens and selected

him for the Rochester/Wabash branch because he was a top performer at

his prior job, and he was successful and very productive in his training

(Dkt. 16, Ex. 7, Smigiel Dep. at 79-80).

      Plaintiff testified that she spoke to Smigiel and contacted Employee

Relations to voice her complaints (Dkt. 16, Ex. 2, Plaintiff Dep. at 29-33).

At her deposition, Plaintiff testified that she told Employee Relations she

                                     7
believed she was being discriminated against because of her age, however

documents created by Employee Relations contemporaneous with her

complaint do not evidence that she mentioned age discrimination. Ra-

ther, they state that Plaintiff:

      [E]xpressed dissatisfaction that she was not transferred to a
      Branch closer to her home. [Plaintiff] feels she is the most
      qualified candidate as she has greater length of service than
      the [branch manager] who is currently in the Branch.
(Dkt. 16, Ex. 16, Case #526557-0).

      These records also reflect that Plaintiff stated that she “hasn’t per-

formed her best due to a medical condition,” but that Plaintiff was not

requesting any leave of absence (Id.). Likewise, Plaintiff’s 2014 annual

evaluation mentions a desire to transfer, but makes no mention of any

complaint of alleged age discrimination (Dkt. 16, Ex. 14, 2014 Review).

Furthermore, Smigiel testified that she did not recall Plaintiff mention-

ing age discrimination to Employee Relations in conjunction with the de-

nial of Plaintiff’s requested transfer (Dkt. 16, Ex. 7, Smigiel Dep. at 52-

54). Plaintiff admitted during her deposition that the Rochester/Wabash

position would have been a lateral transfer, and not a promotional oppor-

tunity, for her (Dkt. 16, Ex. 2, Plaintiff Dep. at 25, 31- 32).



                                      8
     iii) Events Leading to Plaintiff’s Termination

     On May 14, 2015, bank employee “Jessica” complained to Employee

Relations that Plaintiff was harassing her and treating her differently

because she had just returned to work from having a baby. According to

company protocol, a case number was assigned to the call and Employee

Relations Consultant Jenifer Moskalenko was assigned to investigate. As

a result of the investigation, Plaintiff was issued a Verbal Warning on

May 28, 2015. At that time, Smigiel instructed Plaintiff to be careful of

how her comments could be perceived and to stop engaging in discussions

with employees regarding other employees’ work performance (Dkt. 16,

Ex. 17, Case #553169-0).

     On June 25, 2015, “AJ” (sometimes referred to in the record as

“Ajay”) complained that Plaintiff was creating a hostile work environ-

ment. A new case number was assigned and Moskalenko was again as-

signed to investigate this call (Dkt. 16, Ex. 18, Case #557018-0). Employ-

ees in the branch were interviewed for their feedback and witness state-

ments were collected from each of them on June 26, July 1, July 2, July

3, and July 11, 2015. Several employees said they were considering quit-



                                    9
ting if Plaintiff’s behavior continued. Defendant contends that the inves-

tigation revealed the following feedback regarding Plaintiff: (i) she

slammed things; (ii) she had verbal outbursts and cursed; (iii) she threw

things; (iv) she threatened jobs; (v) she talked about other employee’s

performance in front of others; and (vi) she made improper timesheet ad-

justments (Dkt. 16, Ex. 18, Case #557018-0).

     Marla Zwiesele, one of Plaintiff’s employees at the 12 mile/Dequin-

dre branch, testified that Smigiel approached her in this same time-

frame and asked her for a statement about Plaintiff (Dkt. 23, Ex. 9,

Zwiesele Dep. at 7). Before Smigiel had made this request, Zwiesele had

never complained about Plaintiff (Id. at 8). Zwiesele testified that she

had an amiable working relationship with Plaintiff (Id. at 22). Zwiesele

testified that at the bank, profanity was used often, by many employees

(Id. at 25), including all the “curse” words, even at times when customers

were present (Id. at 27). Zwiesele testified that she has heard Plaintiff’s

replacement, Chris Starling, use profanity (Id. at 26). Former branch

manager Jill Donahue also confirmed that profanity was common at the

12 mile/Dequindre branch (Dkt. 23, Exh. 11, Donahue Dep. at 26).

Zwiesele further testified that one of the complainants against Plaintiff

                                    10
– “Jessica” – did not like Plaintiff (Dkt. 23, Exh. 9, Zwiesele Dep. at 29),

and that Jessica had in fact deserved a reprimand from Plaintiff because

Jessica exceeded her allotted time for breastfeeding (Id. at 30). Zwiesele

also described the conduct of “AJ,” the other person complaining about

Plaintiff, as a “subpar” performer, as someone who “took lots of naps” on

the job, and who had a poor manner of dealing with customers (Id. at 16-

18). Zwiesele testified that Plaintiff was not overly harsh with Jessica

(Id. at 30-31), AJ (Id. at 31) or with Zwiesele herself (Id. at 31). She also

testified that she could not recall Plaintiff ever using profanity toward

any employee specifically (Id. at 38 and 40).

     On July 16, 2015, Moskalenko informed Smigiel that Plaintiff’s con-

duct was severe enough to warrant immediate termination. Smigiel con-

tacted Karen Minghine, the retail director, for concurrence, which Min-

ghine gave (Dkt. 16, Ex. 18, Case #557018-0). On July 30, 2015, Smigiel

met with Plaintiff to discuss the complaints against her. Moskalenko,

who works in Rhode Island, participated by phone. When presented with

the evidence collected against her, Plaintiff denied some of the allega-

tions but admitted many of them. At the end of the meeting, Plaintiff was

informed her employment was being terminated (Dkt. 16, Ex. 18, Case

                                     11
#557018-0). Defendant’s stated reason for terminating Plaintiff’s em-

ployment was her having created a hostile work environment in violation

of the Harassment Free Workplace policy (Dkt. 16, Ex. 18, Case #557018-

0; Ex. 1, Moskalenko Dec, ¶23).

     Defendant denies that Plaintiff’s gender, age, disability or alleged

protected activity played any role in the discharge decision (Dkt. 16, Ex.

1, Moskalenko Dec, ¶24; Ex. 21, Smigiel Dec, ¶7). Plaintiff denied some

of the conduct attributed to her by her employees, but she admitted that

she yelled, slammed a drawer shut, threatened a banker with loss of his

employment, and spoke to her colleagues in a “direct,” “no fluff” manner

(Dkt. 16, Ex. 18, Case #557018-0).

     Plaintiff was replaced by Chris Starling, who at that time in 2015

was age 55. (Dkt. 16, Ex. 19, Defendant’s Responses to Plaintiff’s Inter-

rogatories). Plaintiff contends that some employees were treated more

favorably than she was and were not disciplined for violating Company

policies (Dkt. 16, Ex. 2, Plaintiff Dep. at 34-46, 114-120, 299-300). De-

fendant points out that, since Smigiel became the regional manager of

the North region, Defendant disciplined or terminated eight branch man-



                                     12
agers in the North region including Plaintiff (Dkt. 16, Ex. 22, List of Ter-

minations). But that the total roster of branch managers still employed

within the North region as of July 31, 2015 – the day after Plaintiff’s

discharge – belied any inference of discrimination: 54% were female and

54% percent were age 40 or older (Dkt. 16, Ex. 1, Moskalenko Dec, ¶28-

29).


       Plaintiff views the termination data differently, interpreting it as

suggestive of discrimination. According to Plaintiff, there were 17 branch

managers who departed under Smigiel during the relevant time period

(Dkt. 23, Ex. 12, Chart of Terminations). Of the 17 departing branch

managers, 7 were male, but 10 were female. However, Plaintiff points

out that the males who left the bank under Smigiel did so mostly volun-

tarily, but the females were almost all involuntarily fired by Smigiel (Id.).

Of the 7 departures of male branch managers, only 1 was involuntarily

terminated by Smigiel. Of the 10 departures of female branch managers,

6 were fired involuntarily by Smigiel. Plaintiff contends that this data

creates an inference of gender discrimination. Plaintiff also contends

that the data indicates that terminated branch managers tend to be older

than those retained.

                                     13
                               ANALYSIS

     A. The Standard for Summary Judgment

     Summary judgment is proper “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” See Fed. R. Civ. Proc. 56(a). A fact is

material only if it might affect the outcome of the case under the govern-

ing law. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).

On a motion for summary judgment, the Court must view the evidence,

and any reasonable inferences drawn from the evidence, in the light most

favorable to the non-moving party. See Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citations omitted); Redding

v. St. Edward, 241 F.3d 530, 531 (6th Cir. 2001).

     The moving party has the initial burden of demonstrating an ab-

sence of a genuine issue of material fact. See Celotex Corp. v. Catrett, 477

U.S. 317, 325 (1986). If the moving party carries this burden, the party

opposing the motion “must come forward with specific facts showing that

there is a genuine issue for trial.” Matsushita, 475 U.S. at 587. The

Court must determine whether the evidence presents a sufficient factual

disagreement to require submission of the challenged claims to a jury or

                                    14
whether the moving party must prevail as a matter of law. See Anderson,

477 U.S. at 252 (“The mere existence of a scintilla of evidence in support

of the plaintiff’s position will be insufficient; there must be evidence on

which the jury could reasonably find for the plaintiff”).

      Moreover, the trial court is not required to “search the entire record

to establish that it is bereft of a genuine issue of material fact.” Street v.

J.C. Bradford & Co., 886 F.2d 1472, 1479–80 (6th Cir. 1989). Rather, the

“nonmoving party has an affirmative duty to direct the court’s attention

to those specific portions of the record upon which it seeks to rely to create

a genuine issue of material fact.” In re Morris, 260 F.3d 654, 655 (6th

Cir. 2001).

      B. Gender Discrimination

      Title VII’s anti-discrimination provision makes it “an unlawful em-

ployment practice for an employer ... to discriminate against any individ-

ual with respect to his compensation, terms, conditions, or privileges of

employment, because of such individual's race, color, religion, sex, or na-

tional origin.” 42 U.S.C. § 2000e–2(a)(1).2 Intentional discrimination


2 Plaintiff also brings a gender discrimination claim under Michigan’s ELCRA. Sec-
tion 202 of ELCRA provides that “[a]n employer shall not ... [f]ail or refuse to hire or
recruit, discharge, or otherwise discriminate against an individual with respect to
                                          15
claims under Title VII can be proven by direct or circumstantial evidence.

DiCarlo v. Potter, 358 F.3d 408, 414 (6th Cir. 2004). “Direct evidence is

that evidence which, if believed, requires the conclusion that unlawful

discrimination was at least a motivating factor in the employer's actions.”

Jacklyn v. Schering–Plough Healthcare Prods. Sales Corp., 176 F.3d 921,

926 (6th Cir.1999). Circumstantial evidence, on the other hand, is proof

that does not on its face establish discriminatory animus, but does allow

a factfinder to draw a reasonable inference that discrimination occurred.

Kline v. Tenn. Valley Auth., 128 F.3d 337, 348 (6th Cir. 1997). Plaintiff

does not rely on direct evidence of discrimination, but rather presents

circumstantial evidence.

      Because Plaintiff relies on circumstantial evidence, the analysis of

her discrimination claim is guided by the burden-shifting framework es-

tablished in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See

Provenzano v. LCI Holdings, Inc., 663 F.3d 806, 818 (6th Cir. 2011); see



employment, compensation, or a term, condition, or privilege of employment, because
of religion, race, color, national origin, age, sex, height, weight, or marital status.”
Mich. Comp. Laws § 37.2202(1)(a). Primarily, “[c]ases brought pursuant to the
ELCRA are analyzed under the same evidentiary framework used in Title VII cases.”
In re Rodriguez, *653 487 F.3d 1001, 1007 (6th Cir. 2007) (citing Humenny v. Genex
Corp., 390 F.3d 901, 906 (6th Cir. 2004)); see Sniecinski v. Blue Cross & Blue Shield
of Mich., 469 Mich. 124, 666 N.W.2d 186, 193 (2003).
                                          16
also Lytle v. Malady, 458 Mich. 153, 171-75, 173 n. 19 (1998); Hazel v.

Ford Motor Co., 464 Mich. 456, 462-64 (2001).

     Under the McDonnell-Douglas framework, Plaintiff must first es-

tablish a prima facie case of discrimination by a preponderance of the

evidence. See Lytle, 458 Mich. at 172. If Plaintiff does so, a presumption

of discrimination arises and the burden then shifts to Defendant to assert

a legitimate, non-discriminatory reason for firing Plaintiff. Id. at 173.

Plaintiff may then respond with evidence that Defendant’s proffered rea-

son is a mere pretext for discrimination. Id. Plaintiff can rely on the same

evidence to prove both pretext and discrimination as long as the evidence

would enable a reasonable factfinder to infer that the employer’s decision

had a discriminatory basis. See id. at 178.

     In large part, Plaintiff’s opposition to Defendant’s motion for sum-

mary judgement rests on her contention that female branch managers

were disciplined more harshly than male branch managers. For such a

claim, “[t]he plaintiff need not demonstrate an exact correlation with the

employee receiving more favorable treatment in order for the two to be

considered ‘similarly-situated.’” Ercegovich v. Goodyear Tire & Rubber

Co., 154 F.3d 344, 352 (6th Cir. 1998). Rather, Plaintiff and the employee

                                    17
with whom the plaintiff seeks to compare herself must be similar in “all

relevant aspects.” Ercegovich, 154 F.3d at 352. “Proof of discriminatory

motive is critical, although it can in some situations be inferred from the

mere fact of differences in treatment.” Hartsel v. Keys, 87 F.3d 795, 800

(6th Cir. 1996) (quoting Int'l Bhd. of Teamsters v. United States, 431 U.S.

324, 355 n. 15, 97 S.Ct. 1843, 52 L.Ed.2d 396 (1977)).

           i. Prima facie case

     To establish a prima facie case of gender discrimination under Title

VII, Plaintiff must show that: 1) she is a member of a protected class; 2)

she was qualified for the job and performed it satisfactorily; 3) despite

her qualifications and performance, she suffered an adverse employment

action; and 4) she was replaced by a person outside the protected class or

was treated less favorably than a similarly situated individual outside of

her protected class. See Laster v. City of Kalamazoo, 746 F.3d 714, 727

(6th Cir. 2014). Further, a plaintiff's burden at the prima facie stage is

“not onerous” and “poses a burden easily met.” Cline v. Catholic Diocese

of Toledo, 206 F.3d 651, 660 (6th Cir. 2000) (internal quotation omitted).

     I find that Plaintiff has established a prima facie case of discrimi-

nation. Plaintiff is a member of a protected class: she is a woman. She
                                    18
was qualified for the branch manager position. Indeed, she performed

satisfactorily in that role for 16-plus years prior to her termination.

Plaintiff clearly suffered an adverse employment action – she was fired.

Finally, she was replaced by someone outside of her protected class, a

male branch manager. This is sufficient to establish a prima facie case

of gender discrimination.

           ii. Legitimate Non-Discriminatory Reason

     The burden then shifts to Defendant to present a legitimate non-

discriminatory reason for Plaintiff’s termination. I find that Defendant

has done so. Defendant’s stated reason for terminating Plaintiff’s em-

ployment was for creating a hostile work environment in violation of the

Harassment Free Workplace policy (Dkt. 16, Ex. 18, Case #557018-0; Ex.

1, Moskalenko Dec, ¶23). Plaintiff, as a branch manager, was the highest

ranking on-site supervisor at the branch. Management of subordinate

employees was, unquestionably, one of her key job functions. It is well-

established that poor performance is a legitimate, non-discriminatory

and non-retaliatory reason for terminating an employee’s employment.

See Stockman v. Oakcrest Dental Ctr., P.C., 480 F.3d 791, 802 (6th Cir.

2007).

                                  19
           iii. Pretext

     The burden then shifts back to Plaintiff, who must show that a rea-

sonable jury could find that Defendant’s articulated reason is pretext for

unlawful gender discrimination. A plaintiff may show this in three ways:

that the proffered reasons: (1) “had no basis in fact;” (2) “did not actually

motivate the employer’s action;” or (3) “were insufficient to motivate the

employer’s action.” Chen v. Dow Chemical Co., 580 F.3d 394, 400 (6th Cir.

2009).

     Under the first approach, a Court should grant summary judgment

to the defendant when the plaintiff “‘only create[s] a weak issue of fact as

to whether the defendant’s reason [is] untrue’ and there is ample evi-

dence to support the employer’s position.” Abdulnour v. Campbell Soup

Supply Co., 502 F.3d 496, 504 (6th Cir. 2007). Under the second approach

to showing pretext, the plaintiff must demonstrate that a reasonable jury

could find that “the sheer weight of the circumstantial evidence of dis-

crimination makes it more likely than not that the employer’s explana-

tion is a pretext, or coverup,” and did not actually motivate its action.

Macy v. Hopkins Cty. Sch. Bd. of Educ., 484 F.3d 357, 368 (6th Cir. 2007).

Under the third approach to showing pretext, Plaintiff must show by a

                                     20
preponderance of the evidence that “other employees, particularly em-

ployees not in the protected class, were not fired even though they were

engaged in substantially identical conduct to that which the employer

contends motivated its discharge of [Plaintiff].” Blizzard v. Marion Tech.

Coll., 698 F.3d 275, 286–87 (6th Cir. 2012) (internal quotation omitted).

     After reviewing the evidence in the record, I find that a reasonable

factfinder could doubt that Plaintiff was fired solely for performance-re-

lated reasons. Put differently, there are genuine issues of material fact

in this record as to whether Defendant’s stated reasons for terminating

Plaintiff’s employment were pretextual, that can only be resolved by a

jury. The key evidence showing this issue of fact is the deposition of

Marla Zwiesele, one of Plaintiff’s employees at the 12 mile/Dequindre

branch. Ms. Zwiesele testified that Smigiel approached her shortly prior

to Plaintiff’s termination and asked her for a statement about Plaintiff

(Dkt. 23, Ex. 9, Zwiesele Dep. at 7). Zwiesele further testified that Plain-

tiff’s disciplinary actions towards “Jessica” and “AJ” (the two employees

complaining about Plaintiff’s behavior) were appropriate, and not overly

harsh. Zwiesele also stated that profanity was used in the branch, in-




                                    21
cluding by Plaintiff’s male replacement, Chris Starling. Zwiesele’s testi-

mony, combined with Plaintiff’s own testimony rebutting many of De-

fendant’s proffered reasons for firing her, raises a triable question as to

whether Plaintiff’s gender was in fact a motivating factor in Defendant’s

decision to terminate her employment. Furthermore, Plaintiff has pre-

sented evidence that Smigiel terminated female branch managers at a

much higher rate than their male counterparts. This evidence must be

viewed in a light most favorable to Plaintiff. After taking such a view,

the record before the Court contains issues of material fact that can only

be decided by a jury. Defendant’s motion for summary judgment on

Plaintiff’s gender discrimination claims is thus denied.

     C. Age Discrimination

     Plaintiff also brings claims of age discrimination under the ADEA

and Michigan's ELCRA. The manner of adjudication is similar under

both statutes: unlawful discrimination may be shown by way of direct or

circumstantial evidence, the latter of which is typically analyzed under

the McDonnell-Douglas burden-shifting framework. See Tilley v. Kala-




                                    22
mazoo Cnty. Road Comm'n, 777 F.3d 303, 307–308 (6th Cir. 2015). Plain-

tiff does not purport to offer direct evidence of age discrimination, but

rather, again presents her case using the McDonnell-Douglas scheme.

     The ADEA makes it unlawful for an employer “to fail or refuse to

hire or to discharge ... or otherwise discriminate against any individual

with respect to his compensation, terms, conditions, or privileges of em-

ployment, because of such individual’s age.” 29 U.S.C. § 623(a)(1)(empha-

sis added). To prevail on a claim under the ADEA, it is not sufficient for

the plaintiff to show that age was a motivating factor in the adverse ac-

tion; rather, the “because of” language in the ADEA requires that a plain-

tiff “prove by a preponderance of the evidence (which may be direct or

circumstantial) that age was the ‘but-for’ cause of the challenged em-

ployer decision.” Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 177–78, 129

S.Ct. 2343, 174 L.Ed.2d 119 (2009). For an employer to take an adverse

action “because of age” means “‘that age was the ‘reason’ that the em-

ployer decided to act.’” Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S.

338, 133 S.Ct. 2517, 2527, 186 L.Ed.2d 503 (2013) (quoting Gross, 557

U.S. at 176, 129 S.Ct. 2343) (extending Gross to retaliation claims under




                                    23
Title VII); Scheick v. Tecumseh Pub. Sch., 766 F.3d 523, 529 (6th Cir.

2014).

      This record contains less evidence of age discrimination than it does

concerning gender discrimination. The chart presented by Plaintiff, list-

ing the terminated branch managers (Dkt. 23, Ex. 16), shows a rather

even distribution of ages among the involuntarily terminated branch

managers. Indeed, all other fired branch managers were younger than

Plaintiff (ages 37, 38, 42, 43, 47, 52, 55). Contrary to Plaintiff’s sugges-

tion, this data is not suggestive of a trend to fire older employees. Fur-

thermore, as noted above, the ADEA requires a higher standard of cau-

sation (“but for”) than Plaintiff’s gender discrimination claim (“motivat-

ing factor”).3 Also, Plaintiff was not replaced by a younger branch man-

ager. Plaintiff’s replacement, Mr. Starling, was exactly the same age as

Plaintiff when she was terminated – 55 years old.4 Particularly where


3 In contrast to the ADEA's “but-for” causation burden, under the ELCRA a plaintiff
must ultimately prove that the defendant's age-related discriminatory animus was a
“substantial” or “motivating” factor in the decision. Provenzano v. LCI Holdings, Inc.,
663 F.3d 806, 818 (6th Cir. 2011) quoting Sniecinski v. Blue Cross & Blue Shield of
Mich., 469 Mich. 124, 666 N.W.2d 186, 192–93 (2003). This divergence, however, is
ultimately irrelevant, because Plaintiff cannot satisfy either of these burdens for her
age discrimination claims.

4The plaintiff could not establish a prima facie case of age discrimination where “in
the absence of direct evidence that the employer considered age to be significant, an
                                          24
there were ample performance-based reasons that could justify Plaintiff’s

termination, this evidence in the record is not sufficient to raise a genuine

issue of material fact that Plaintiff’s age was the but-for reason for her

firing. As such, Defendant is entitled to summary judgment on these

claims.

      D.    Retaliation Claims

      Plaintiff also brings claims for retaliation under both the ADEA and

ELCRA. The McDonnell-Douglas framework also governs claims of retal-

iation based on circumstantial evidence. To establish a prima facie case

of retaliation, a plaintiff must show “(1) that the plaintiff engaged in a

protected activity; (2) that the defendant had knowledge of the plaintiff’s

protected conduct; (3) that the defendant took an adverse employment

action towards the plaintiff; and (4) that there was a causal connection

between the protected activity and the adverse employment action.” Wei-

gel v. Baptist Hosp. of E. Tenn., 302 F.3d 367, 381 (6th Cir. 2002). “Spe-

cifically, ‘but for’ causation between the protected activity and the ad-

verse employment action is needed.” Beard v. AAA of Mich., 593 Fed.



age difference of six years or less between an employee and a replacement...” was
present Grosjean v. First Energy Corp., 349 F.3d 332, 340 (6th Cir. 2003).
                                       25
App’x. 447, 451 (6th Cir. 2014) (citing Univ. of Tex. Sw. Med. Ctr. v. Nas-

sar, 133 S. Ct. 2517, 2533 (2013)). A retaliation claim based on ELCRA

“requires showing that the plaintiff’s protected activity was a ‘significant

factor’ in the employer’s adverse action[.]” Mickey v. Zeidler Tool and Die

Co., 516 F.3d 516, 527 (6th Cir. 2008). “The burden of proof at the prima

facie stage is minimal; all the plaintiff must do is put forth some credible

evidence that enables the court to deduce that there is a causal connec-

tion between the retaliatory action and the protected activity.” Dixon v.

Gonzales, 481 F.3d 324, 333 (6th Cir. 2007). After considering the evi-

dence presented, the Court finds that Plaintiff has not established a

prima facie case of unlawful retaliation.

     Plaintiff’s retaliation claim centers on her contention that she

called Employee Relations and complained that Mr. Foster received the

Rochester/Wabash branch manager position over her because he was

younger. But, records created at the time of her call reveal that Plaintiff

expressed only that she should have received the transfer because it was

closer to her home and because she had been at the bank longer than Mr.

Foster. The contemporaneous records do not reflect that Plaintiff men-

tioned age discrimination as a factor in her not getting her preferred

                                    26
transfer (Dkt. 16, Ex. 16, Case #526557-0; Ex. 14, 2014 Review). As such,

the record does not support a conclusion that Plaintiff engaged in any

protected activity.

     To satisfy the second prong, Plaintiff must show that the official

committing the adverse action knew of the plaintiff's exercise of protected

activity. See Fenton v. HiSAN, Inc., 174 F.3d 827, 832 (6th Cir. 1999).

Defendant argues that Plaintiff has not produced sufficient evidence

showing that the decision makers involved in her termination knew of

her alleged complaints and that they involved protected activity. The

Court agrees. Plaintiff has not presented evidence that the individuals

involved in the termination decision had any knowledge that she alleg-

edly complained of age discrimination before they made the decision to

terminate her employment (Dkt. 16, Ex. 1, Moskalenko Dec, ¶25; Ex. 21,

Ex. 7, Smigiel at 52-54; Ex. 21, Smigiel Dec, ¶8). Because Plaintiff has

not presented any competent evidence that they knew of the alleged com-

plaint, she cannot establish a causal link.

     Finally, the Court notes that there was at least a nine-month gap

between Plaintiff’s alleged discrimination complaint and her termina-

tion. Such a considerable length of time between the alleged protected

                                    27
activity and Plaintiff’s termination is too great to support an inference of

causality between her alleged complaint and her termination. Where an

adverse employment action “occurs very close in time after an employer

learns of a protected activity, such temporal proximity between the

events is significant enough to constitute evidence of a causal connection

for the purposes of satisfying a prima facie case of retaliation.” Mickey v.

Zeidler Tool & Die Co., 516 F.3d 516, 525 (6th Cir. 2008). “But where

some time elapses between when the employer learns of a protected ac-

tivity and the subsequent adverse employment action, the employee must

couple temporal proximity with other evidence of retaliatory conduct to

establish causality.” Id. Plaintiff has not done so, and that is fatal to her

retaliation claims. For example, in Cooper v. City of N. Olmsted, 795 F.2d

1265, 1272 (6th Cir. 1986), the Sixth Circuit found that the mere fact that

the plaintiff was discharged four months after filing a discrimination

claim was insufficient to support an inference of retaliation without any

other evidence of causation.

     In sum, Plaintiff has not demonstrated that there is a genuine issue

of material fact regarding her retaliation claims, and thus Defendant is

entitled to summary judgment on these claims.

                                     28
     E. Disability Discrimination

     Finally, Plaintiff brings claims of disability discrimination under

the ADA and under Michigan’s PWDCRA. Plaintiff claims that her im-

pairment is back and leg pain (Dkt. 16, Ex. 2, Plaintiff Dep. at 103-104).

She alleges that her back/leg occasionally goes “numb” and that it hap-

pens infrequently. Id. Plaintiff stated, however, in her EEOC Charge

Intake Questionnaire that she is not disabled and testified at her deposi-

tion that she is able to do normal daily functions, including the ability to

walk, sit, and stand (Dkt. 16, Ex. 20, EEOC Charge; Ex. 2, Plaintiff Dep.

at 104-105). The only thing Plaintiff claimed she could not do was lift

heavy objects (Dkt. 16, Ex. 2, Plaintiff Dep. at 105).

     The Sixth Circuit has held that a plaintiff’s “bare assertions” re-

garding a health condition, “without any supporting medical evidence,

cannot establish a ‘physical or mental impairment’ within the meaning

of the ADA.” Neely v. Benchmark Family Services, 640 Fed. App’x 429,

433 (6th Cir. Jan. 26, 2016). A “[plaintiff]’s self-described symptoms to

his physician, without corroborating medical evidence of any diagnosis

are insufficient to establish a substantial limitation on any major life ac-



                                    29
tivity.” Neely, 640 Fed. App’x at 435. Indeed, “[a]n impairment is a disa-

bility…[only] if it substantially limits the ability of an individual to per-

form a major life activity as compared to most people in the general pop-

ulation.” 29 C.F.R. § 1630.2. Where, as here, Plaintiff has not proffered

any medical documentation to substantiate that her claimed disability

substantially limited her in her ability to work “compared to most people

in the general population,” or to otherwise perform a major life activity,

she cannot establish she was disabled.

      Furthermore, Plaintiff has also failed to present sufficient evidence

that any of the decision makers were aware of her alleged disability at

the time of the termination decision (Dkt. 16, Ex. 1, Moskalenko Dec, ¶24;

Ex. 21, Smigiel’s Dec, ¶7). Plaintiff contends that, three days prior to her

termination, she faxed Smigiel and Smigiel’s assistant, requesting to

leave work early for the next 4 weeks on Tuesdays and Thursdays, as

Plaintiff required physical therapy treatment for her back condition (Dkt.

23, Ex. 10, p. 93). While Smigiel may have been aware that Plaintiff had

requested to leave work early to attend physical therapy, Plaintiff has

failed to demonstrate that such knowledge is akin to knowing that Plain-

tiff suffers from a disability.

                                     30
      Defendant is entitled to summary judgment on Plaintiff’s disability

discrimination claims.

                            CONCLUSION

      For the reasons set forth above, Defendant’s motion for summary

judgment (Dkt. 16) is GRANTED IN PART and DENIED IN PART.

Defendant is entitled to summary judgment on Plaintiff’s ADEA and

ELCRA age discrimination claims and retaliation claims (Counts III, IV,

VI) and on Plaintiff’s ADA claim (Count V), and these claims are dis-

missed with prejudice. Defendant is not entitled to summary judgment

on Plaintiff’s gender discrimination claim (Count I). Thus, Count I shall

proceed to trial.

      SO ORDERED.

                                 BY THE COURT:


                                 s/Terrence G. Berg
                                 TERRENCE G. BERG
                                 UNITED STATES DISTRICT JUDGE

Dated: November 26, 2018




                                   31
                       Certificate of Service
      I hereby certify that this Order was electronically submitted on
November 26, 2018, using the CM/ECF system, which will send notifica-
tion to each party.


                                      s/A. Chubb
                                      Case Manager




                                 32
